Citation Nr: 0502886	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for urethritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to April 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought.  In 
June 2002, the veteran testified at an RO hearing.  Later, in 
June 2003, the veteran and a friend testified at a Central 
Office (CO) hearing before the undersigned; copies of these 
hearing transcripts are associated with the record. 

Additional medical treatment records and information about 
Agent Orange exposure were received in September 2004 after 
the case had been certified to the Board by the agency of 
original jurisdiction (AOJ).  Such evidence was not first 
been considered by the AOJ.  Under 38 C.F.R. § 20.1304 
(2004), pertinent evidence received by the Board usually 
requires a return of the case to the AOJ for review, 
consideration and preparation of a supplemental statement of 
the case prior to a Board decision unless there has been a 
waiver of such referral.  None of the additional, non-
duplicative evidence submitted in this case shows a current 
diagnosis of prostatitis or urethritis.  Since the issues 
before the Board are concerned with the current existence of 
prostatitis or urethritis, this evidence is, thus, not 
pertinent and does not preclude a decision by the Board at 
this time.  Subsequently, additional treatment records were 
received in January 2005, along with a waiver of AOJ 
consideration.

The issue of service connection for prostate cancer is 
addressed in the REMAND portion of the decision and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary for 
an equitable disposition of two claims discussed in this 
decision.  

2.  There is no competent medical evidence showing a current 
diagnosis of prostatitis.

3.  There is no competent medical evidence showing a current 
diagnosis of urethritis.  


CONCLUSIONS OF LAW

1.  Claimed prostatitis was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).  

2.  Claimed urethritis was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted and became 
effective on November 9, 2000.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This law not only did 
away with the concept of a well-grounded claim, but also 
imposed additional duties and obligations on VA in notifying 
a claimant and developing claims.  This change is applicable 
to all claims filed before the date of enactment, November 9, 
2000, and not yet final as of that date.  VA also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000.  
See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See VAOPGCPREC 5-2004.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
regarding the issues addressed in this decision.  In a July 
2001 letter, the RO asked the veteran to provide additional 
information in support of his claims and told him that he 
must give VA enough information about any records so that 
such records could be requested on his behalf.  The veteran 
was afforded the opportunity to provide lay or medical 
evidence, which might support his claims, and he and/or a 
friend testified at RO and CO Board hearings in June of 2002 
and 2003.  The veteran testified that Dr. Pittman (Dr. P.) is 
deceased and his records and those from Dr. Seymour (Dr. S.) 
are no longer available.  The Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  Counts v. Brown, 6 Vet. App. 
473, 477 (1994).  Private medical records, two private 
physicians' statements, and available VA and service medical 
records for the veteran have been associated with the claims 
file.  At two hearings and in a July 2001 letter, a December 
2002 statement of the case (SOC), and a rating action, VA 
informed the veteran of what was needed to establish 
entitlement to service connection for the claimed 
disabilities and he was given additional chances to supply 
any pertinent information.  Testimony and/or lay statements 
from the veteran, his wife, a comrade, and his representative 
also have been associated with the file.  Thus, the Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence, which might be relevant to the service-
connection claims discussed in this decision.  Under these 
circumstances, the Board finds that the service medical 
records, VA treatment records, private medical records, a 
rating action, two private physicians' statements, a VA 
examination report, two hearing transcripts, and lay 
statements and testimony, are adequate for determining 
whether the criteria for service connection for prostatitis 
and urethritis have been met.  Accordingly, the Board finds 
that no further assistance to the veteran in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.

The VCAA also requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  The Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  See VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in April 2001.  In a July 2001 letter, the RO 
provided initial notice of the provisions of the VCAA to the 
appellant.  Thereafter, in a November 2001 rating decision, 
the RO denied the appellant's claims.  Although the VCAA 
notice letter provided to the appellant does not contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In a December 2002 SOC 
and at RO and CO hearings, VA provided additional notice to 
the appellant regarding what information and evidence must be 
submitted by the claimant, what information and evidence 
might be, or had been, obtained by VA, and gave the veteran 
additional time to provide any comment concerning any 
additional evidence that pertained to his claims.  The VA 
also informed the appellant of what information and evidence 
was needed to substantiate his service-connection claims and 
what information he needed to submit and what VA would do.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single and 
earlier notice to the appellant covering all content 
requirements is harmless error.

In light of the foregoing, the Board finds that the RO has 
notified the appellant of the evidence needed to adjudicate 
his service-connection claims and has obtained and developed 
all relevant evidence necessary for an equitable disposition 
of the issues discussed in this decision.  In light of the 
above, and the fact that there is no current diagnosis of 
either prostatitis or urethritis, the Board finds that there 
has been no prejudice to the appellant in this case that 
would warrant further notice or development, his procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Bernard, 4 Vet. App. at 393.

Analysis

Prostatitis and Urethritis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

The Board observes that, during service, the veteran 
presented with urethral discharge on several occasions and 
was routinely treated with antibiotics.  In December 1964, an 
examiner commented that he felt that the veteran had 
"prostatitis chronic in nature."  Persistent urethritis was 
noted in a January 1965 record.  In February 1966, the 
veteran was diagnosed with gonorrhea.  On his February 1967 
separation examination, the examiner noted that the veteran 
had had gonorrhea, which was treated with good results and 
without complications or sequelae.  The prostate was reported 
as entirely normal, and no urethral or other relevant 
pathology was identified on the separation examination.   

VA treatment records from April 1976 to February 2000 show 
treatment for probable low grade prostatitis in December 
1979.  In October 1984, the veteran complained of a discharge 
from penis and was advised to go to the health department to 
be checked for VD.  An October 1998 biopsy revealed 
moderately differentiated adenocarcinoma of the prostate.

At a March 2000 VA examination, the veteran reported the 
absence of any penile discharge.  Genital examination was 
entirely normal.  The prostate was non-nodular and mildly 
firm.  Guaiac stool was negative.  Medical records of a 
prostate biopsy showed adenocarcinoma.  The diagnosis was 
limited to prostate adenocarcinoma.   

In a letter dated in March 2001, a private urologist, L. W. 
C., M.D. reported that he had treated the veteran since 1977.  
The veteran was reportedly treated for urethritis in 1977 
and, subsequently, for prostatitis.  He was treated with 
antibiotics twice in 1979 and was seen four times for 
prostatitis in 1990, once in 1996, and twice in 1997. 

VA medical records from March 2000 to July 2001 reflect 
entries that the veteran initially did not want treatment for 
his prostate cancer but chose changes in diet and herbal 
treatments instead.  In September 2000, the veteran was noted 
to have prostatitis-like symptoms but the diagnosis remained 
prostate cancer.

In a December 2001 statement, L. D. S., M.D. (Dr. S.), a 
private urologist indicate that the veteran had spoken to him 
about previous treatment for prostatic disease, which 
supposedly was rendered in 1969 or thereabouts; that his 
office had no records of the veteran having been seen; and 
that inactive records from that period no longer exist.

At a June 2002 RO hearing, the veteran testified that he had 
to travel through Vietnam to get to Thailand where he was 
stationed in two different places, the latter of which was 
located in the north around the Laos and Cambodia border and 
was one of the major bases of the usage of Agent Orange.  He 
first noticed the symptoms of prostate cancer in 1998.  The 
veteran indicated that his prostatitis was "under arrest" 
(remission) because of the herbal compounds he took.  With 
regard to urethritis, the veteran indicated that he had it in 
1965, while stationed in Amarillo, Texas; that he called it 
VD and got penicillin shots for it; that it did not go away; 
that he was medicated with tetracycline; and that eventually 
he was diagnosed with prostatitis.  He indicated that he had 
messed around there and caught the bug again and that the 
same thing happen while he was stationed in Thailand.  The 
veteran testified that, after his discharge from service, Dr. 
S. treated him and that before that he obtained tetracycline 
from a pharmacist, Dr. P., which he used to keep the problem 
from flaring up.  He confirmed that Dr. S. had submitted a 
statement that he had treated the veteran but that the 
medical records were not available.  The veteran stated that 
he was being seen for urethritis at the Memphis VA Medical 
Center's outpatient clinic.  He indicated that, following 
service discharge, Dr. S. and that since the late 1970s Dr. 
L. W. C. has treated him for prostatitis and urethritis.  The 
veteran acknowledged that Dr. P. was dead.

A November 2002 response from the National Personnel Records 
Center, supplying copies of his personnel records, reflects 
that there is no evidence in the veteran's file to 
substantiate any service in the Republic of Vietnam.

In a January 2003 statement, the veteran's wife indicated 
that she had been married to the veteran since 1966; that he 
was discharged from service in 1967; that she has been aware 
of the veteran's complaints about having prostate problems; 
and that he had been getting treatment over the years even to 
the present.

At a June 2003 CO hearing, the veteran reiterated his former 
testimony.  His friend, J. H., testified that he had known 
the veteran since ninth grade; that they were in basic 
together, were both discharged from service in 1967, and 
later worked together in the insurance business; that after 
service he put the veteran in touch with Dr. P. and told him 
about Dr. S.; and that the veteran has had problems since 
1967.  The veteran added that VA was giving him radiation 
treatments for his prostate cancer but that Dr. L. W. C. was 
still his doctor.  He maintained that his prostatitis and 
urethritis were all the same thing, swelling and inflammation 
of the gland, which prevented him from urinating.

Following his hearing, the veteran submitted information on 
Operation Ranch Hand dealing with the spraying of Agent 
Orange in and around Laos and Cambodia and additional VA 
treatment records after July 2001, showing continuing 
treatment for prostate cancer, including radiation 
treatments.  None of the records since July 2001 reflect a 
diagnosis of, or treatment for, urethritis or prostatitis.

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In this case, the preponderance of the evidence is against 
the existence of the claimed disorders.  In the absence of a 
diagnosis of prostatitis and/or urethritis, these claims must 
be denied.  See Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

The veteran was diagnosed with prostatitis and urethritis on 
at least one occasion in service, but they appear to have 
resolved prior to his discharge from service.  Although post-
service medical records and a physician's statement show 
treatment for urethritis in 1977 and intermittent treatment 
for prostatitis in 1979, 1990, 1996, and 1997, there is no 
medical evidence of any current diagnosis for either 
disorder.

In summary, the only evidence the veteran has submitted that 
supports the claims discussed above is his testimony and that 
of his friend and comrade, and his own statements and those 
of his wife and representative.  They, as lay persons, with 
no apparent medical expertise or training, are not competent 
to offer opinions on the presence, or etiology, of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Thus, their statements do not establish the required evidence 
needed, and the claims must be denied.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 
49, 55-56 (1990).



ORDER

Entitlement to service connection for prostatitis is denied. 

Entitlement to service connection for urethritis is denied.


REMAND

Prostate Cancer

The Board observes that the RO initially denied the veteran's 
claim for entitlement to service connection for prostate 
cancer as not well grounded, in a May 2002 rating action.  
Following the enactment of the VCAA, the RO pursued 
additional development and readjudicated the claim on the 
merits, in a November 2001 rating decision.  During the 
pendency of the appeal, the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA) also was enacted and became 
effective.  Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  The VEBEA, 
in pertinent part, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era and modified the circumstances under which 
certain diseases manifest to a compensable degree after 
discharge by Vietnam Era veterans would be considered service 
connected, even in the absence of evidence of such disease in 
service.  See 
38 U.S.C.A. § 1116 (West 2002).

The Board notes that where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cancer becomes manifest to a degree of 
10 percent within one year after the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Prostate cancer may also be presumed to be service connected 
where a veteran had service in Vietnam.  38 C.F.R. §§ 
3.307(a), 3.309(e).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  
38 C.F.R. § 3.313 (2004).

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  As noted above, service 
connection may also be granted for disease which is diagnosed 
after discharge from military service, when all of the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

The veteran was diagnosed with an adenocarcinoma of the 
prostate in October 1998 and he has submitted additional 
information about possible Agent Orange exposure and medical 
records relating to prostate cancer without, in all 
instances, waiving their review by the AOJ.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding this issue.  
VAOPGCPREC 7-2004.  Consequently, this issue must be remanded 
for initial AOJ review and readjudication.  

The Board notes that the duty to assist includes obtaining VA 
and non-VA medical records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  The veteran testified that Dr. L. W. C. has been 
his private physician since 1977 and that his records from 
his former physicians, Drs. P. and S. are no longer 
available.  He continues to receive treatment at the Memphis 
VA Medical Center.  On remand, the RO should attempt to 
obtain any missing VA and non-VA treatment records and the 
veteran should be scheduled for an examination to ascertain 
the etiology of his prostate cancer.  The examiner will be 
asked to provide an opinion as to whether it is related to 
service, to include exposure to herbicides.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  He is 
advised that he has an obligation to assist VA in the 
development of his claim, and that failure to do so may 
result in an adverse decision.
 
Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him since 
April 1977 to the present for a prostate 
condition.  The RO should attempt to 
obtain missing records from each health 
care provider he identifies which might 
still be available, to include records 
from Dr. L. W. Conrad and the VA Medical 
Center in Memphis, Tennessee.  If records 
are unavailable, the provider should so 
indicate.  

2.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159 (2004), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to substantiate his service connection 
claim on a presumptive basis to include 
as due to claimed exposure to herbicides 
(Agent Orange); (2) about the information 
and evidence that VA will seek to 
provide; (3) about the information and 
evidence the claimant is expected to 
provide; and (4) request or tell him to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issue 
remaining on appeal.

3.  Following completion of 1 and 2 
above, the RO should make a determination 
as to whether the veteran was exposed to 
herbicides in service and include it in 
the record.  Then, the veteran should be 
scheduled for a VA examination to be 
performed by a urologist in order to 
determine the nature and etiology of his 
prostate cancer.  The examiner should be 
requested to review the claims folder and 
must indicate in the examination report 
that such review was performed.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's prostate cancer (1) began 
during, or was aggravated (worsened)by, 
or was the result of some incident of 
active service, or (2) is due to in-
service exposure to herbicides, such as 
Agent Orange.  A complete rationale 
should be provided for any opinion given.  
If any requested medical opinion cannot 
be given, the examiner should state the 
reason why.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claim for prostate 
cancer on a direct and presumptive basis, 
including any additional evidence 
obtained by the RO on remand.  If any 
determination remains adverse, the 
appellant should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2004).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


